Mr. JUSTICE SIMKINS, dissenting: The hearing was on the State’s petition to revoke defendant’s probation. The State was, therefor, required to establish the commission of these offenses by a preponderance of the evidence. The majority opinion states that the record does not establish the “degree of force used” nor “how hard” the defendant struck Covington nor how long the fight continued, and that the injuries were apparently not severe. The witness Bredholt testified that after the fight was ended Covington had a lot of redness around his eyes, there was redness and blood on top of his head, and a cut above one eye; and that the fight lasted a matter of minutes. Officer Cranmore testified that on his arrival at the scene he observed Covington who had blood streaming from his face, and that he later viewed Covington at the hospital and observed cuts all over his face and running through his hair. The officer took pictures of Covington, one of which was introduced into evidence and shows the extent of the injuries. There would appear to be no better means of determining the degree of force used than to observe the resulting injuries. This evidence was sufficient to establish the degree of force used. The record does establish a disparity in size between defendant and Covington. This does not preclude a judgment that the smaller defendant used more force than he could have reasonably believed to be necessary to defend himself. The court could also consider that the defendant was skilled in wrestling and boxing. Additionally, in view of the fact that there is no evidence in the record that defendant sustained any injury in the fight, the trial judge had evidence before him which would support a conclusion that the defendant used force likely to cause great bodily harm to Covington under circumstances in which he could not be said to have reasonably believed that such force was necessary. The issues were questions of fact to be resolved by the trial judge. (People v. White, 93 Ill. App. 2d 283, 235 N.E.2d 393; People v. Wood, 24 Ill. App. 3d 15, 320 N.E.2d 32.) The evidence is sufficient to support the finding that defendant was guilty of aggravated battery.